 1

 2

 3

 4

 5                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7
          XDESIGN, LLC, a Washington limited
          liability company,
 8
                                   Plaintiff,
 9
                                                            C17-1744 TSZ
                v.
10
                                                            MINUTE ORDER
          MECCA11, LLC, a Utah limited
11        liability company,
12                                 Defendant.

13
        The following Minute Order is made by direction of the Court, the Honorable
14 Thomas S. Zilly, United States District Judge:
          (1)    The Court SETS oral argument on defendant Mecca11’s motion for partial
15
     summary judgment, docket no. 25, and plaintiff XDesign’s cross-motion for partial
     summary judgment, docket no. 26, for Friday, June 14, 2019, at 9:00 a.m.
16
          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
17 record.

18         Dated this 5th day of June, 2019.

19
                                                        William M. McCool
20                                                      Clerk

21                                                      s/Karen Dews
                                                        Deputy Clerk
22

23

     MINUTE ORDER - 1
